DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 and 17-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jung et al. (US 2014/0266036 and Jung hereinafter)
Regarding claim 1, Jung discloses [figs. 5-6, para 62-72] a wireless power transfer method for a wireless power transmitter [wireless power transmitting apparatus] which wirelessly transmits power to a wireless power receiver [wireless power receiving apparatus], the method comprising: operating with a first driving voltage [voltage Vi]; determining whether the wireless power transmitter has entered a ping phase [S500-S515, fig. 5]; when the ping phase is determined to be entered, determining whether the wireless power transmitter is in a first state [foreign object existed, S515-S550, fig. 5]; and when the wireless power transmitter is 
Regarding claim 2, Jung discloses wherein the determining of whether the wireless power transmitter is in the first state; includes: transmitting a first detection signal [S550, fig. 5] to the wireless power receiver; measuring an internal current of the wireless power transmitter [measures a current flowing through the primary coil, para. 76]; determining whether the measured internal current is greater than or equal to a first reference current [para. 120]; and determining that the wireless power transmitter is in the first state when the measured internal current is determined to be greater than or equal to the first reference current [para. 120-122].  
Regarding claim 3, Jung discloses wherein the determining of whether the wireless power transmitter is in the first state includes determining whether the first state is maintained at the wireless power transmitter for a first reference time [para. 0077].  
Regarding claim 4, Jung discloses [figs. 5-6, para 62-72] wherein the determining of whether the wireless power transmitter is in the first state includes determining whether the wireless power transmitter receives, from the wireless power receiver, a response signal to the first detection signal.  
Regarding claim 10, Jung discloses [figs. 5-6, para 62-72] wherein the first driving voltage is greater than the second driving voltage.  
Regarding claim 17, Jung discloses [figs. 5-6 and 9, para 62-72] a wireless power transmitter [wireless power transmitting apparatus] for wirelessly transmitting power to a wireless power receiver [wireless power receiving apparatus], the wireless power transmitter comprising: a power converter [950, fig. 9] configured to provide a first driving voltage [voltage Vi] and to provide a second driving voltage [driving voltage at the Vi hold, S540]; a power 
Regarding claim 18, Jung discloses further comprising: a current sensor [para 134] configured to measure an internal current of the wireless power transmitter [para 135], wherein the controller is configured to: determine that the wireless power transmitter is in the first state when the measured internal current is greater than or equal to a first reference current [para. 120], and control the power transmitter to transmit a second detection signal [S545, fig. 5] based on the second detection voltage.  
Allowable Subject Matter
Claims 21-23 are allowed.
Claims 5-8, 11-16 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842